Case 1:17-cr-00165-PKC Document 60 Filed 12/17/19 Page 1 of 12
AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
Sheet 1

 

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
JUAN THOMPSON Case Number: 1: S117 CR 00165-01 (PKC)
) USM Number: 46606-044
)
) Mark Gombiner, Esq. (AUSA, Jacob Warren)
) Defendant’s Attorney
THE DEFENDANT:
| pleaded guilty to count(s) one and two,
(4 pleaded nolo contendere to count(s)
which was accepted by the court.
CL was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended - Count
18 U.S.C, 2261 A(2) Cyberstalking 3/3/2017 1
18 U.S.C, 1038(a\(1) Conveying False Information and Hoaxes 3/3/2017 2
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
ount(s any open counts 18 are dismissed on the motion of the United States.
| Count(s) y op Cl is Ware dismissed on the motion of the United

 

_, itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until ali fines, restitution, costs, and special assessments imposed by this judgment are fully paid: If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances,

12/16/2019
Date of Imposition of Judgment

ZL Ll

Signature of Judge

P. Kevin Castel, U.S.D..

 

Name and Title of Judge

LAL IALF

Date

 
Case 1:17-cr-00165-PKC Document 60 Filed 12/17/19 Page 2 of 12
AO 245B (Rev. 09/19) Judgment in Criminal Case

Sheet 2 — Imprisonment

Judgment — Page 2 of
DEFENDANT: JUAN THOMPSON
CASE NUMBER: 1: St 17 CR 00165-01 (PKC)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

60 months on Counts 1 and 2, to run concurrently.

Wj] The court makes the following recommendations to the Bureau of Prisons:
' defendant be imprisoned as close as possible to St. Louis.

W} The defendant is remanded to the custody of the United States Marshal,

[] The defendant shall surrender to the United States Marshal for this district:

LC at Oam © pm. on

 

(as notified by the United States Marshal.

Ey The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

C1 before 2 p.m. on

 

C1 as notified by the United States Marshal.

(as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
Case 1:17-cr-00165-PKC Document 60 Filed 12/17/19 Page 3 of 12

AO 245B (Rev. 09/19} Judgment in a Criminal Case

Sheet 3 — Supervised Release

Judgment—Page 3 of 3

DEFENDANT: JUAN THOMPSON
CASE NUMBER: 1: S117 CR 00165-01 (PKC)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

bh

7

3 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
(J The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

(] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

fv] You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)

[J You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C, § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

C7 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

 
Case 1:17-cr-00165-PKC Document 60 Filed 12/17/19 Page 4 of 12
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release
Judgment—Page 4 of 8

DEFENDANT: JUAN THOMPSON
CASE NUMBER: 1: $117 CR 00165-01 (PKC)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame,

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your jab
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk to another
person (including an organization), the probation officer, with the prior approval of the Court, may require you to notify the person of
the risk and you must comply with that condition, The probation officer may contact the person and confirm that you have notified

the person about the risk,
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

 

Defendant's Signature Date

 
AO 245B (Rev. 09/19) Jn@Siagpein’h Chimie @a@165-PKC Document 60 Filed 12/17/19 Page 5 of 12
Sheet 3D — Supervised Release

Judgment—Page 5 of 8

DEFENDANT: JUAN THOMPSON
CASE NUMBER: 1: $1 17 CR 00165-01 (PKC)

SPECIAL CONDITIONS OF SUPERVISION

You will participate in an outpatient treatment program approved by the United States Probation Office, which program
may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to

the cost of services rendered based on your ability to pay and the availability of third-party payments. The Court
authorizes the release of available drug treatment evaluations and reports, including the presentence investigation
report, to the substance abuse treatment provider.

You must participate in the Computer/Internet Monitoring Program administered by the U.S. Probation Office. You must
provide the U.S. Probation Office advance notification of any computer(s), aulomated service(s), or connected

device(s) that will be used during the term of supervision and that can access the Internet. The U.S. Probation

Office is authorized to install any application as necessary to survey all activity on computer(s) or connected device(s)
owned or operated by you. You may be required to pay the’ cost of monitoring services at the monthly rate provided by
the U.S. Probation Office. The rate and payment schedule are subject to periodic adjustments by the U.S. Probation
Office. The U.S. Probation Office shall be notified via electronic transmission of impermissible/suspicious activity or
communications occurring on such computer er connected device, consistent with the computer monitoring policy in effect
by the probation office. As triggered by impermissible/suspicious activity, you must consent to and cooperate with
unannounced examinations of any computer equipment owned or used by you. This examination shall include but is not
limited to retrieval and copying of all data from the computer(s), connected device(s), storage media, and any internal or
external peripherals, and may involve removal of such equipment for the purpose of conducting a more thorough
inspection.

You must participate in an outpatient mental health treatment program approved by the United States Probation
Office. You must continue to take any prescribed medications unless otherwise instructed by the health care provider.
You must contribute to the cost of services rendered based on your ability to pay and the availability of third-party
payments. The Court authorizes the release of available psychological and psychiatric evaluations and reports,
including the presentence investigation report, to the heaith care provider.

You must submit your person, residence, place of business, vehicle, and any property, computers (as defined in 18 U.S.C.
§ 1030(e) (1)), electronic communications, data storage devices and/or other media under your controi to a search on the
basis that the probation officer has reasonable suspicion that contraband or evidence of a violation of the

conditions of your probation/supervised release may be found. The search must be conducted at a reasonable

time and in a reasonable manner. Failure to submit to a search may be grounds for revocation. You must inform

any other residents that the premises may be subject to search pursuant to this condition.

You must not have contact with the victim(s) in this case, specifically Ms. Rossi and her family or any other victim(s). This
includes any physical, visual, written, or telephonic contact with such persons. Additionally, you must not directly cause
or encourage anyone else to have such contact with Ms. Rossi and her family or any other victim(s).

Defendant is supervised by the district of residence.

 
AO 245B (Rev, 09/19) Judgaas@ dcinfinge4s0165-PKC Document 60 Filed 12/17/19 Page 6 of 12

Sheet 5 — Criminal Monetary Penalties
Judgment — Page 6 of 8
DEFENDANT: JUAN THOMPSON
CASE NUMBER: 1: $71 17 CR 00165-01 (PKC)
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 200.00 $ $ $ $

The determination of restitution is deferred until. 1/16/2020 . An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination.

[1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664()), all nonfederal victims must be paid
before the United States is paid,

 

Name of Payee Total Loss*** . Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant fo 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C) the interest requirement is waived forthe fine [J restitution.

(| the interest requirement for the [] fine [£4 restitution is modified as follows:

* Amy, Vicky, and Andy Child Porno raphy Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996,

 
AO 245B {Rev. 09/19) witness En ern tne O65. PKC Document 60 Filed 12/17/19 Page 7 of 12

Sieeee Timinal Monet: nalties
Judgment—Page 7 of 8

DEFENDANT: JUAN THOMPSON .
CASE NUMBER: 1: $117 CR 00165-01 (PKC)

ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

Restitution must be paid in monthly installments of 1 0% of gross monthly income over a period of supervision to
commence 30 days after the date of the judgment or the release from custody if imprisonment is imposed,

The defendant must notify the United States Attorney for this district within 30 days of any change of mailing or
residence address that occurs while any portion of the restitution remains unpaid.

If the defendant is engaged in a BOP non-UNICOR work program, the defendant must pay $25 per quarter toward the
criminal financial penalties. However, if the defendant participates in the BOP's UN | COR program as a grade 14 through 4,
the defendant must pay 50% of their monthly UN | COR earnings toward the criminal financial penalties, consistent with

BOP regulations at 28 C.F.R. § 545.71.

 
AO 245 (Rev. 05/19) sNdgnagée a-A7rECOHO165-PKC Document 60 Filed 12/17/19 Page 8 of 12

Sh ayments
Judgment — Page 8 of 8
DEFENDANT: JUAN THOMPSON
CASE NUMBER: 1: S117 CR 00165-01 (PKC)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

AW) Lumpsum payment of $ 200.00 due immediately, balance due

(7 not later than , or
[1 inaccordancewith 0 C, OF D, OF Evor CL] F below; or

B (1 Payment to begin immediately (may be combined with (IC, LID,or [1 F below); or
Cc (1 Payment in equal (e.z., weekly, monthly, quarterly) installments of $ over a period of
(e.g. months or years), to commence (e.g., 30 or 69 days) after the date of this judgment; or
D [] Payment in equal (e.g, weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or years), to commence fe.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

£ ([ Payment during the term of supervised release will commence within (e.2., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [0 Special instructions regarding the payment of criminal monetary penalties:

Unless the courthas expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(} Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,

(including defendant number) Total Amount Amount if appropriate

[1 The defendant shail pay the cost of prosecution.
[1 The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, 2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

 
Case 1:17-cr-00165-PKC Document 60 Filed 12/17/19 Page 9 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a a te eee eee ee eee x
UNITED STATES OF AMERICA,
17 cr 165 (PKC)
-against- ORDER SETTING FORTH
STATEMENT OF REASONS FOR
SENTENCE
JUAN THOMPSON,
Defendant.
anon n= x

 

 

CASTEL, U.S.DJ.
At sentencing on December 16, 2019, the Court confirmed that:

1. The materials the Court had in hand were the only materials the parties
thought it should have on the subject of sentencing.

2. The defendant had read, reviewed and discussed the revised Presentence
Report (“PSR”), Addendum and Recommendation.

3. Neither side had any objections to the facts set forth in the PSR,
whereupon the Court adopted the facts set forth in the PSR as the Court’s Findings of Fact.

4, Neither side had any objections to the Guideline Calculation in the PSR
whereupon the Court adopted the revised Guideline calculation in the PSR.

5. Defense counsel spoke on defendant’s behalf and the defendant spoke on
his own behalf. Victim-1, who spoke at defendant’s original sentencing, again spoke eloquently
about the serious harm she suffered as a result of the defendant’s campaign against her. The
government also spoke and urged that the sentence the Court had imposed on December 20,

2017 be reimposed.

 
Case 1:17-cr-00165-PKC Document 60 Filed 12/17/19 Page 10 of 12

Children), and had made anti-Semitic comments. Defendant made false accusations about
Victim-1 to the NYPD, ATF and New York State Office of Professions.

Defendant escalated his actions by sending bomb threats and other threats to,
among others, Jewish community centers, schools or institutions across the country, including
the offices of the Anti-Defamation League in Manhattan, two schools in Manhattan, The Center
for Jewish History in Manhattan, a community center in San Diego and a school in Farmington
Hills, MI. (PSR 931). The defendant’s purpose, in the main, was either to implicate Victim-1 as
the source of the threats or to accuse Victim-1 of falsely accusing him of the threats. These
threats caused terror and fear on the part of the recipients, They also diverted the attention of
law enforcement and the organizations who had no choice but to treat the threats as real.

The Court considered defendant’s difficult upbringing, including his mother’s
crack addiction and his father’s absence and troubles with law enforcement. He is 34 and has no
prior convictions. The Court also considered his alcoholism which was a contributing factor to
his crimes. A forensic psychologist retained by the defendant’s counsel observed symptoms of
anxiety, depression and personality disorder but “[b]ased on the information provided for this
evaluation, Mr. Thompson does not meet the criteria for a severe mental illness.” He rated the
risk for future violence as “moderate,” “with a low risk for severe violence and a low risk of
imminent violence.” He provided assistance to the government on an unrelated matter (Sec
sealed portion of the transcripts of December 20, 2017 and December 16, 2019.)

There is a need for just punishment in this case because the harm to Vicitm-1 was
direct and severe. The harm to the organizations receiving bomb or other threats was also direct
and serious. There is a need to protect the public from further crimes of this defendant. With a

“moderate” risk of future violence, he is in danger of reoffending. There is an important need to

 
Case 1:17-cr-00165-PKC Document 60 Filed 12/17/19 Page 11 of 12

The Court then announced a proposed sentence (60 months imprisonment, 3
years supervised release, restitution to be imposed with a draft order submitted by the
government within 30 days, waiver of the fine and imposition of the $200 special assessment)
and delivered a statement of reasons for the sentence. Thereafter defendant’s counsel was given
the opportunity to speak setting forth any objection to the proposed sentence or the statement of
reason to for the sentence. Defendant, by his counsel, had no objection. The government had
no objection. Sentencing was then imposed and the defendant informed of his right to appeal.

In sentencing defendant, the Court considered all of the written submissions and
arguments of the parties, as well as their oral statements, the written victim impact statement and
the December 20, 2017 and December 16, 2019 oral statements of Victim-1. It considered all
of the factors under section 3553{a).

The Court’s reasons for the above Guideline sentence are as stated on the record
at the time of sentencing on December 20, 2017, excluding the discussion of the two-level
enhancement relating to the protective order. They include the folowing: Defendant embarked
on a campaign of psychological torture against Victim-1. It was not a one-time error of
judgment but a sustained campaign over months that did not stop until he was arrested.
Defendant was an intelligent, well-educated individual (Bachelor’s Degree from Vassar) who
knew and appreciated the nature and consequences of his acts and why they were wrong. He
harassed Victim-1, her employer and her co-workers. He spread false information that she had
been pulled over for driving while intoxicated, was being sued for transmitting a sexually
transmitted disease, had threatened to kill him, had confessed to regularly viewing child-

pornography (this was reported by defendant to the National Center for Missing and Exploited

 
Case 1:17-cr-00165-PKC Document 60 Filed 12/17/19 Page 12 of 12

deter others from similar conduct. Cyberstalking of this extreme form can destroy a person’s
ability to function, to work and to live a normal life. Bomb threats are a harm to society, to law
enforcement and to the organizations receiving the threats. They disrupt the public order. They
are often difficult to detect and when uncovered they are in need of being deterred.

The Court has considered the Sentencing Guidelines, Policy Statements, and
Official Commentary of the United States Sentencing Commission. It recognizes that the
Guidelines are an important consideration in sentencing but they are advisory and that the Court
. has variance discretion. The Guidelines protect against unwarranted sentencing disparities.
While the Court has often varied downward from the Guidelines, upward variances are rare.

An upward variance from the Guidelines is appropriate in this case for all of the
reasons stated above, including that the conduct is far-more sustained, repeated, deliberate and
damaging than what one would expect to find in the usual case. The Court would have imposed
the same sentence in this case even if the Guidelines were calculated differently.

The sentence of 60 months imprisonment, 3 years supervised release, waiver of
the fine, restitution (to be imposed within 90 days upon an order to submitted by the government
within 30 days) and the $200 special assessment is, in this Court’s view, sufficient but not

greater than necessary to achieve the purposes of section 3553{a)

SO ORDERED.

P. Kevin Castel
United States District Judge

Dated: New York, New York
December 16, 2019

 
